NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LENROY McLEAN,                                  No. 20-55410

                Plaintiff-Appellant,            D.C. No. 5:15-cv-00275-RGK-SP

 v.
                                                MEMORANDUM*
CONRAD HERNANDEZ,

                Defendant-Appellee,

and

PHILLIP GUTIERREZ, Warden; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                              Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Federal prisoner Lenroy McLean appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging Eighth

Amendment claims for excessive force and sexual assault. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Nunez v. Duncan, 591 F.3d 1217,

1222 (9th Cir. 2010). We reverse and remand.

      The district court granted summary judgment on McLean’s sexual assault

claim because it concluded that McLean failed to raise a genuine dispute of

material fact as to whether defendant Hernandez’s striking of McLean’s right

testicle during a pat down search constituted sexual assault. However, McLean

alleged in his verified complaint that Hernandez attacked his testicle to cause pain

and humiliation. See Bearchild v. Cobban, 947 F.3d 1130, 1144 (9th Cir. 2020)

(providing requirements to establish a prisoner sexual assault claim). Resolving all

factual disputes and drawing all reasonable inferences in McLean’s favor, we

reverse the district court’s judgment on McLean’s sexual assault claim and remand

for further proceedings.

      The district court granted summary judgment on McLean’s excessive force

claim because it concluded that there is no evidence from which a reasonable juror

could infer that Hernandez acted maliciously and sadistically to harm McLean

when Hernandez struck McLean’s right testicle during a pat down search.

However, McLean submitted a declaration that provided a credible motive for


                                          2                                   20-55410
Hernandez’s alleged assault, namely that Hernandez acted on behalf of another

prison staff member who expressed a desire to retaliate against McLean for a

reprimand the staff member received due to his failure to release prison account

funds to pay McLean’s attorney. See Hudson v. McMillian, 503 U.S. 1, 7 (1992)

(“[T]he core judicial inquiry” in resolving an Eighth Amendment excessive force

claim is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm[.]”). Resolving all factual

disputes and drawing all reasonable inferences in McLean’s favor, we reverse the

district court’s judgment on McLean’s excessive force claim and remand for

further proceedings.

      Hernandez is not entitled to qualified immunity for the sexual assault or

excessive force claims. See id. at 5 (noting the “settled rule that the unnecessary

and wanton infliction of pain . . . constitutes cruel and unusual punishment

forbidden by the Eighth Amendment” (internal quotation marks omitted));

Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (“In the simplest and

most absolute of terms, the Eighth Amendment right of prisoners to be free from

sexual abuse was unquestionably clearly established prior to the time of this

alleged assault, and no reasonable prison guard could possibly have believed

otherwise.”).

      The district court did not abuse its discretion by denying McLean’s motions


                                          3                                     20-55410
for appointment of counsel because McLean failed to demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” standard for appointment of counsel).

      The district court did not abuse its discretion by denying McLean’s motion

for a protective order with regard to his medical records because McLean’s remedy

for an alleged violation of the Privacy Act of 1974 was damages, not exclusion of

evidence. See 5 U.S.C. § 552a(g)(1)(D) & (g)(4)(A) (providing the remedy of a

civil action for damages); Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th

Cir. 2002) (standard of review); see also United States v. Lombera-Camorlinga,

206 F.3d 882, 886 (9th Cir. 2000) (en banc) (“[A]n exclusionary rule is typically

available only for constitutional violations, not for statutory or treaty violations.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                           4                                      20-55410